Citation Nr: 0602444	
Decision Date: 01/27/06    Archive Date: 02/07/06	

DOCKET NO.  97-30 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to an extra-schedular disability rating for 
migraine headaches status post head injury from November 12, 
1996, to October 13, 1997, while schedularly evaluated as 30 
percent disabling. 

2.  Entitlement to an evaluation greater than 60 percent for 
interstitial lung disease secondary to asbestos exposure with 
chronic obstructive pulmonary disease from November 12, 1996, 
to October 13, 1997. 

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1958 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1997 and November 2002 decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

The veteran appealed a December 1998 Board decision granting 
a 30 percent schedular evaluation for migraine headaches and 
denying an extra-schedular evaluation to the United States 
Court of Appeals for Veterans Claims (Court).  In an April 
2000 Memorandum Decision the Court affirmed the 30 percent 
schedular evaluation and vacated the portion of the December 
1998 Board decision that denied an extra-schedular evaluation 
for migraine headaches.  In September 2000 the Board remanded 
the case for additional development.  

The veteran appealed a June 2003 Board decision denying an 
extra-schedular evaluation for migraine headaches status post 
head injury to the Court.  In a March 2005 order the Court 
granted a joint motion, vacating and remanding the Board's 
decision for the limited consideration of whether an extra-
schedular evaluation should be assigned for migraine 
headaches for the period from November 12, 1996, to October 
13, 1997.

Although a March 2004 statement of the case continues to set 
forth the issue of service connection for chronic obstructive 
pulmonary disease, the statement of the case, as well as a 
November 2002 rating decision, made clear that service 
connection for chronic obstructive pulmonary disease has been 
established and this disability is rated in conjunction with 
the veteran's service-connected interstitial lung disease.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify you if 
further action is required on your part.


REMAND

Although the March 2004 statement of the case, addressing the 
issues of an evaluation greater than 60 percent for 
interstitial lung disease secondary to asbestos exposure with 
chronic obstructive pulmonary disease from November 12, 1996, 
to October 13, 1997, and entitlement to special monthly 
compensation based on the need for regular aid and attendance 
or by reason of being housebound provided the veteran with 
laws relating to the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), the record 
does not indicate that the veteran has ever been provided 
with specific notification of the VCAA regarding these two 
issues, the issue of an extra-schedular disability rating for 
migraine headaches status post head injury from November 12, 
1996, to October 13, 1997, or to any applicable upstream 
issues which could be construed as providing VCAA notice for 
subsequent downstream issues in accordance with the 
requirements set forth in Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

As noted above, the November 2002 rating decision indicates 
that service connection for chronic obstructive pulmonary 
disease has been established and this disability has been 
rated in conjunction with the veteran's interstitial lung 
disease secondary to asbestos exposure under Diagnostic 
Code 6833.  38 C.F.R. Part 4 (2005).  The statement of the 
case, issued in March 2004, provides the rating criteria 
under Diagnostic Code 6833 in the reasons and bases section, 
but does not provide the rating criteria for Diagnostic 
Code 6604 under which chronic obstructive pulmonary disease 
is evaluated.  Nor is it indicated that the veteran's 
pulmonary disability was considered under the provisions of 
Diagnostic Code 6604.  

The February 2005 joint remand, granted by the March 2005 
Court order, provides, at page 3, that a medical opinion is 
needed to address the veteran's employability due to his 
migraine headaches for the period from November 1996 to 
October 1997.

The Board concludes that a medical opinion is also required 
with respect to the effect on the veteran's employability of 
his service-connected lung condition in light of a September 
24, 1997, letter from a private physician which indicates 
that the veteran is permanently disabled due to his lung 
condition and a note, received in January 1998, which 
indicates that the veteran is and has been totally disabled 
due to interstitial lung disease.  

Accordingly, the appeal is REMANDED for the following:  

1.  Ensure that all notification and 
development actions required by the VCAA 
are fully satisfied in accordance with 
Pelegrini regarding the issues addressed 
herein.

2.  Contact the veteran and request that 
he provide information as to where he 
worked during the period from November 
12, 1996, through October 13, 1997.  The 
veteran should be requested to provide 
how many dates he missed work due to his 
service-connected migraine headaches 
and/or his service-connected interstitial 
lung disease secondary to asbestos 
exposure with chronic obstructive 
pulmonary disease during the period from 
November 12, 1996, to October 13, 1997.  

3.  A medical opinion should be obtained 
as to the likelihood that the veteran's 
migraine headaches caused marked 
interference with his employment.  The 
claims file must be made available to the 
provider of the opinion for review and 
the report should reflect that such 
review was accomplished.  The medical 
provider is requested to offer an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), as least as likely as not 
(i.e., probability of 50 percent) or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
service-connected migraine headaches, 
during the period from November 12, 1996, 
to October 13, 1997, caused marked 
interference with his employment beyond 
that anticipated by a schedular 
evaluation of 30 percent.  The medical 
opinion provider should be provided with 
the rating criteria set forth in 
Diagnostic Code 8100.  If the medical 
care provider cannot determine whether 
the veteran's migraine headaches caused 
marked interference with his employment 
during the period from November 12, 1996, 
to October 13, 1997, beyond that 
anticipated by the schedular criteria, on 
a medical scientific basis, and without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
medical opinion provider should clearly 
and specifically so specify in the report 
with an explanation as to why this is so.  

4.  A VA medical opinion should be 
obtained to determine whether the 
veteran's service-connected interstitial 
lung disease secondary to asbestos 
exposure with chronic obstructive 
pulmonary disease caused marked 
interference with his employment beyond 
that anticipated by the schedular 
evaluation.  The medical opinion provider 
should be provided with the rating 
criteria in Diagnostic Codes 6604 and 
6833.  The claims file must be made 
available to the medical opinion provider 
for review and the report should reflect 
that such review is accomplished.  The 
medical opinion provider is requested to 
offer an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), as least as 
likely as not (i.e., probability of 50 
percent) or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's interstitial lung disease 
with chronic obstructive pulmonary 
disorder, from November 12, 1996, to 
October 13, 1997, caused marked 
interference with the veteran's 
employment beyond that anticipated by the 
60 percent evaluation assigned under the 
rating schedule during this period.  If 
the medical opinion provider cannot 
determine whether the veteran's service-
connected interstitial lung disease with 
chronic obstructive pulmonary disorder 
caused marked interference with his 
employment beyond that anticipated by the 
60 percent evaluation assigned from 
November 12, 1996, to October 13, 1997, 
on a medical scientific basis, and 
without invoking processes relating to 
guesses or judgment based upon mere 
conjecture, the medical opinion provider 
should clearly and specifically so 
specify in the report with an explanation 
as to why this is so.  

5.  The veteran should be afforded a VA 
examination for the purpose of 
determining his eligibility for special 
monthly compensation based on the need 
for regular aid and attendance or by 
reason of being housebound.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner is 
requested to indicate whether the veteran 
is, as a result of his service-connected 
interstitial lung disease with chronic 
obstructive pulmonary disorder and 
migraine headaches, substantially 
confined to his dwelling or immediate 
premises or whether he is permanently 
bedridden or in need of regular aid and 
attendance of another.  The examiner 
should set forth the reasons indicating 
support for any conclusion offered with 
respect to the veteran's substantial 
confinement to his dwelling and immediate 
premises or lack thereof, as well as any 
determination that he is or is not in 
need of regular aid and attendance.  

6.  Thereafter, the issues on appeal 
should be readjudicated.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, which includes and reflects 
consideration of Diagnostic Code 6604, 
and afforded the appropriate opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                       
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

